Cristobal Moreno Orozco v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-204-CR

     CRISTOBAL MORENO OROZCO,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 23440-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Christobal Moreno Orozco pleaded guilty to possession with intent to deliver a controlled
substance.  Pursuant to a plea agreement, the court sentenced him to thirty years’ imprisonment. 
Orozco has filed a “Notice of Out of Time Appeal.”
      The court imposed sentence on September 26, 1998.  Orozco filed this appeal on June 13,
2002.
  Thus, his notice of appeal is untimely.  See Tex. R. App. P. 26.2(a)(1); State v. Riewe,
13 S.W.3d 408, 410 (Tex. Crim. App. 2000); Fowler v. State, 16 S.W.3d 426, 428 (Tex.
App.—Waco 2000, pet. ref’d).  Because Orozco did not timely file his notice of appeal, we
dismiss the appeal for want of jurisdiction.

                                                                         PER CURIAM

Before Chief Justice Davis, 
      Justice Vance, and
      Justice Gray
Dismissed for want of jurisdiction
Opinion delivered and filed July 31, 2002
Do not publish
[CRPM]